ON SUGGESTION OF ERROR.
With the suggestion of error, there was filed in this cause a motion to correct the judgment entered in this court. This motion is really a part of the suggestion of error, and will be so treated.
Before the issuance and service of the attachment sued out by appellee against F.M. McCoy, the former gave the attachment bond provided by section 134, Code 1906 (section 126, Hemingway's 1927 Code), in the penalty of four hundred and seventy-five dollars. As provided by the statute, the attachment bond was conditioned to pay the defendant in attachment all such damages as he might sustain by the wrongful suing out of the writ, as well as all costs which might be awarded against appellee. The attachment was levied on a lot of oxen, a wagon, and camp equipment. The defendant in attachment, F.M. McCoy, gave the replevin or forthcoming bond for the property attached provided for by section 151, Code 1906 (section 143, Hemingway's 1927 Code). This bond was in the penalty of five hundred dollars, and conditioned, according to the statute, for the forthcoming of the property bonded to abide the judgment of the court in the attachment suit, and, in default thereof, to pay and satisfy the judgment in the attachment suit to the extent of the value of the property. On the execution and approval of the forthcoming bond by McCoy, the property attached was turned over to him.
Appellant filed an affidavit in the attachment cause, claiming title in himself to the property attached, and that, therefore, it was not subject to the attachment against the defendant in attachment, McCoy. The attachment was sustained. On writ of inquiry, the value of the property attached was fixed at six hundred and fifty dollars. McCoy, the defendant in attachment, breached his forthcoming bond by failing to have the property attached forthcoming to abide the judgment of the court. *Page 387 
There was a judgment in the circuit court against the appellant, the claimant of the property, in favor of the appellee, the plaintiff in attachment, by which the property attached was adjudged to be subject to the attachment. On the former hearing of this cause in this court, the judgment of the lower court was reversed, and judgment entered here in favor of appellant for six hundred and fifty dollars, the value of the property attached and claimed by appellant, and the judgment went, first, against McCoy, the defendant in attachment, and the sureties on his forthcoming bond, to the extent of the penalty of that bond, five hundred dollars, and, next for the excess of one hundred and fifty dollars against appellee and the sureties on his attachment bond, the penalty of which, as stated, was four hundred and seventy-five dollars.
Appellee contends that the judgment is erroneous to the extent that it was against appellee and the sureties on his attachment bond for the excess above five hundred dollars. We are of the opinion that the appellee's contention is well founded. The only liability of appellee and the sureties on his attachment bond was for the wrongful suing out of the attachment, and this liability was alone to the defendant in attachment, McCoy, and not to the claimant of the property attached. For a wrongful levy of an attachment on property, the officer making the levy is liable to the claimant of the property on his official bond, and, in order to protect himself against such liability, he must require the attaching creditor to give an indemnifying bond, as provided by section 3980, Code 1906 (section 3191, Hemingway's 1927 Code). It follows that the judgment entered in this cause should be modified to the extent indicated.
We find no merit in the other grounds of the suggestion of error.
Sustained in part, and overruled in part. *Page 388